On Motion to Review the Denial of a Motion for Post-Trial Release
PER CURIAM.
Appellant requests review of the lower court’s order denying motion for post-trial release. The order states no reasons for the denial and is, therefore, contrary to Florida Rule of Appellate Procedure 9.140(h)(3) and Florida Rule of Criminal Procedure 3.691(b). The State concedes that the matter must be remanded to the trial court to reconsider post-trial release and to make the necessary findings, if the lower court again denies bond. See Brown v. State, 82 So.3d 209, 211-12 (Fla. 4th DCA 2012); Metayer v. State, 52 So.3d 691, 692 (Fla. 4th DCA 2010); Dumas v. State, 889 So.2d 139, 140-41 (Fla. 4th DCA 2004).

Reversed and Remanded for further proceedings.

POLEN, GROSS and LEVINE, JJ., concur.